DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-20, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hubbard, Jr. et al.                                        (US 2015/0374561).
Claim 1: Hubbard discloses a composite fibrous structure as shown in Figures 2 and 3.   The fibrous structure includes: a wet laid web and a coform ([0145], claims 5, and 17) fibrous structure, wherein the coform fibrous structure includes a plurality of solid additives ([0039], [0185]) and a plurality of fibrous elements ([0038], [0043]), wherein at least one 5of the fibrous elements comprises a polymer ([0042], [0094]-[0095]) composition comprising a polymer including a polymer chain disrupter and a 
Claim 2: the invention is disclosed per claim 1, above.   The plurality of fibrous elements includes a plurality of filaments ([0038], [0043]).   
Claim 3: the invention is disclosed per claim 1, above.   The polymer chain disrupter is a copolymer: ethylene/propylene copolymer [0174]. 
Claims 4-5: the invention is disclosed per claim 1, above.  The coform fibrous structure includes scrim material [0158].  The scrim material is substantially void of scrim solid additives [0158].   
Claims 6-8: the invention is disclosed per claim 1, above.  The wet-laid fibrous structure includes a plurality of fibers.  The fibers include pulp fibers.  The pulp fibers include wood pulp fibers ([0146], claim 4).
Claim 9: the invention is disclosed per claim 1, above.   The wet-laid fibrous structure includes an absorbent gel material ([0098], [0167]).   
Claims 10-11: the invention is disclosed per claim 1, above. The wet-laid fibrous structure include a surface having a surface pattern.   The surface pattern includes 5 relatively high density regions and relatively low density regions ([0041], [0082], [0211]).  
 Claims12-13: the invention is disclosed per claim 1, above.  A surface of the wet-laid fibrous structure is adjacent to a surface of the coform fibrous structure.  The 
Claim 14: the invention is disclosed per claim 1, above.  The wet-laid fibrous structure includes a scrim material that forms an exterior surface of the composite fibrous structure ([0158], Figures 2-3).   
Claims 15-16: Hubbard discloses a composite fibrous structure as per claim 1, above.   A second fibrous structure ply is shown in Figures 2: either topsheet 12 or        backsheet 14.   The second fibrous structure ply is a wet-laid fibrous structure     (Claims 5, 17).   
Claims 17-19: the invention is disclosed per claim 16, above.  The wet-laid fibrous structure includes a plurality of fibers.  The fibers include pulp fibers.  The pulp fibers include wood pulp fibers ([0146], claim 4).  It is inherent or in the least it would have been obvious to one skilled in the art at the time the invention was filed that that the wood pulp fibers include either hardwood pulp fibers or softwood pulp fibers.
          Claim 20: Hubbard discloses an absorbent article comprising a composite fibrous structure and a wet-laid fibrous structure as per claim 1, above.   The article Pad Sink Time is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.  

Conclusion
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748